Exhibit 10.1

 

NATURAL ALTERNATIVES INTERNATIONAL, INC.
NON-QUALIFIED INCENTIVE PLAN

 

1.     Establishment of Plan. Natural Alternatives International, Inc. (the
“Company”) hereby adopts and establishes this, the Natural Alternatives
International, Inc. Non-Qualified Incentive Plan (the “Plan”), which is an
unfunded incentive plan for certain designated Directors, Employees, and Service
Providers who provide services to the Company.

 

2.     Purpose of Plan. The purpose of the Plan is to provide the Company with a
means of attracting and retaining highly qualified Directors, Employees, and
Service Providers and aligning the interests of those individuals receiving an
Award hereunder with the financial success of the Company. The Plan is not
intended to be governed by ERISA as an “employee welfare benefit plan” or an
“employee pension benefit plan.”

 

3.     Definitions.

 

(a)     “Account” means a bookkeeping account established in the name of each
Participant and maintained by the Company to reflect the fair market value of an
Award to the Participant.

 

(b)     “Award” means an unfunded, unsecured promise by the Company to pay to a
Participant an amount equal to the vested Award, including earnings or losses
thereon, if any, subject to the terms and conditions of this Plan, such amount
being set forth in an Award Agreement.

 

(c)     “Award Agreement” means a written agreement between the Company and a
Participant that specifies the amount of the Award to the Participant, the terms
of the Award and any additional terms as determined by the Committee or the
Board.

 

(d)     “Award Value” means the fair market value of Award at the Measurement
Date, as determined by the Board, considering such factors as it considers
appropriate. The Award Value shall be determined by the Board on the Measurement
Date. Notwithstanding the foregoing, if a Change in Control occurs, the Award
Value shall be equal to the total value of the Award as if any vesting condition
set forth in the Award Agreement had been fulfilled.

 

(e)     “Beneficiary” means any person or entity, designated in accordance with
Section 11.7, who is entitled to receive benefits which are payable upon or
after a Participant’s death pursuant to the terms of the Plan and the Award
Agreement.

 

(f)     “Board” means the Board of Directors of the Company, as constituted from
time to time.

 

(g)     “Cause” means, if there is an employment or service agreement between
the Participant and the Company and the agreement contains a definition of
“Cause,” the definition contained therein; otherwise “Cause” shall mean:

 

(i)     the Participant’s conviction of a felony under Federal law or the law of
the state in which such action occurred;

 

(ii)     the Participant’s dishonesty in the course of fulfilling his or her
duties on behalf of the Company;

 

 

--------------------------------------------------------------------------------

 
 

(iii)     the Participant’s disclosure of the Company’s trade secrets;

 

(iv)     the Participant’s gross negligence, intentional misconduct or fraud
causing or partially causing the Company to have to restate all or a portion of
its financial statements;

 

(v)     willful and deliberate failure of the Participant to perform his or her
duties on behalf of the Company in any material respect;

 

(vi)     if the Participant’s violation of a confidentiality agreement or
similar agreement between the Participant and the Company and any restrictive
covenants applicable to the Participant with respect to his or her providing
services to the Company; or

 

(vii)     such other events as shall be determined in good faith by the
Committee or the Board.

 

The Committee or the Board shall have discretion to determine whether Cause
exists in any given case that Cause as defined in this Plan exists, and its
determination shall be final and binding on all parties.

 

(h)     “Change in Control” means the occurrence of one person (or more than one
person acting as a group) acquiring ownership of the stock of the Company that,
together with the Company stock held by such person or group, constitutes more
than 50% of the total fair market value or total voting power of the stock of
the Company; provided, however, a Change in Control shall not occur if any
person (or more than one person acting as a group) owns more than 50% of the
total fair market value or total voting power of the Company’s stock and
acquires additional Company stock. Notwithstanding the foregoing, a Change in
Control:

 

(i)     shall be determined pursuant to any equity compensation plan adopted by
the Company and approved by the Company’s shareholders after the effective date
of this Plan; and

 

(ii)     if there is “deferred compensation” subject to or excepted from Section
409A of the Code, shall not occur unless such transaction constitutes a Change
in Control under Section 409A of the Code.

 

(i)     “Code” means the U.S. Internal Revenue Code of 1986, as amended, or any
successor statute, and the Treasury regulations promulgated, and other
authoritative guidance issued, thereunder.

 

(j)     “Committee” means the Human Resources Committee of the Board or, if no
such Committee exists, the Board. Unless the Board chooses in its sole and
absolute discretion, whenever the Committee acts pursuant to the terms of the
Plan and any Award Agreement it shall do so in its sole and absolute discretion.

 

(k)     “Company” means Natural Alternatives International, Inc., a Delaware
corporation, or its subsidiaries or affiliates, or any successor thereto.

 

(l)     “Director” means a member of the Board of Directors of the Company who
is not an Employee.

 

(m)     “Disability” means a condition of a Participant as determined by the
Committee or the Board on the basis of such evidence as the Committee or the
Board deems warranted in its sole discretion under the circumstances in
accordance with applicable law (if any). Notwithstanding the foregoing, for
Awards that are subject to or excepted from Section 409A of the Code, Disability
shall mean that a Participant is disabled under Section 409A(a)(2)(C)(i) or (ii)
of the Code.

 

--------------------------------------------------------------------------------

Natural Alternatives International, Inc.
Non-Qualified Incentive Plan

2

--------------------------------------------------------------------------------

 

 

(n)     “Distribution Event” means an event the result of which a Participant
will be entitled to receive a distribution of all or part of his or her vested
Account balance. The Distribution Event shall be set forth in the Award
Agreement.

 

(o)     “Effective Date” means July 16, 2020.

 

(p)     “Eligible Individual” means a Director, an Employee, or a Service
Provider who is selected by the Committee or the Board to receive an Award
pursuant to the Plan.

 

(q)     “Employee” means a common law employee of the Company, but excluding:

 

(i)     any Leased Employee;

 

(ii)     any person on the payroll of a third party with whom the Company has
contracted for the provision of such person's services;

 

(iii)     any person who is a nonresident alien and receives no earned income
from the Company that constitutes income from sources within the U.S. as defined
in Section 410(b)(3)(C) of the Code; and

 

(iv)     any person classified as an independent contractor or consultant by the
Company acting in its capacity as the employer, (regardless of the status of the
individual for income tax withholding or other purposes) for any period during
which he or she is so classified, even if such classification is later changed
by a court, administrative agency, or prospectively by the Company.

 

(r)     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

(s)     “Good Reason” means Separation from Service that occurs not more than 90
days following the initial existence of one or more of the following conditions
arising without the Participant’s consent and the Company has no less than 30
days to cure one or more of the following conditions:

 

(i)     a material diminution in the Participant’s base compensation;

 

(ii)     a material diminution in the Participant’s authority, duties, or
responsibilities;

 

(iii)     a material diminution in the authority, duties, or responsibilities of
the supervisor to whom the Participant is required to report, including a
requirement that a Participant report to a corporate officer or employee instead
of reporting directly to the Board;

 

(iv)     a material diminution in the budget over which the Participant retains
authority;

 

(v)     a material change in the geographic location at which the Participant
must perform the services and/or

 

--------------------------------------------------------------------------------

Natural Alternatives International, Inc.
Non-Qualified Incentive Plan

3

--------------------------------------------------------------------------------

 

 

(vi)     any other action or inaction that constitutes a material breach by the
Company of the agreement under which the Participant provides services;

 

provided, however, the amount, time and form of payment made because of a
Separation from Service under this subsection is substantially identical to a
payment made on an actual involuntary Separation from Service.

 

(t)     “Leased Employee” means any person (other than a common law employee of
the Company) who, pursuant to an agreement between the Company and any other
person (a "leasing organization"), has performed services for the Company or any
related persons determined in accordance with Section 414(n)(6) of the Code on a
substantially full-time basis for a period of at least one year and such
services are performed under the primary direction of or control by the Company.
In the case of any person who is a Leased Employee (or who would qualify as a
Leased Employee but for the requirement that substantially full-time service be
performed for one year) before or after a period of service as an Employee, the
entire period during which he has performed services as a Leased Employee shall
be counted as service as an Employee for all purposes of the Plan, except that
he shall not, by reason of that status, become a Participant of the Plan.

 

(u)     “Measurement Date” shall mean any date upon which a percent of an Award
is valued, the vesting date, the Distribution Event, or such other time as the
Committee or the Board shall determine in its sole and absolute discretion.

 

(v)     “Participant” means an Eligible Individual who is selected to
participate in the Plan and receives an Award and any former Eligible Individual
who continues to be entitled to a benefit under the Plan. An Eligible Individual
becomes a Participant upon the Eligible Individual’s acknowledgement, execution,
and delivery to the Company of the Award Agreement.

 

(w)     “Payment Date” means the date on which the Participant will receive a
distribution of all or part of the Participant’s vested Account, including any
earnings thereon, if any, in connection with a Distribution Event as set forth
in the Participant’s Award Agreement.

 

(x)     “Plan” means the Natural Alternatives International, Inc. Non-Qualified
Incentive Plan, as amended from time to time.

 

(y)     “Separation from Service” means the date upon which the Participant and
the Company both anticipate at the time of separation that no further services
will be performed for or on behalf of the Company. Notwithstanding the
foregoing, a Separation from Service:

 

(i)     shall be determined pursuant to any equity compensation plan adopted by
the Company and approved by the Company’s shareholders after the effective date
of this Plan; and

 

(ii)     if there is “deferred compensation” subject to or excepted from Section
409A of the Code, shall not occur unless such event constitutes a Separation
from Service under Section 409A of the Code.

 

(z)     “Service Provider” means an individual providing services on behalf of
the Company as an independent contractor or a consultant and not as a common law
employee.

 

(aa)     “Specified Employee” means an Employee who upon his or her Separation
from Service is determined by the Committee or the Board or its delegate for
purposes of Section 409A of the Code to be a key employee.

 

--------------------------------------------------------------------------------

Natural Alternatives International, Inc.
Non-Qualified Incentive Plan

4

--------------------------------------------------------------------------------

 

 

4.     Eligibility; Participation.

 

4.1     Requirements for Participation. The Committee or the Board may select
Eligible Individuals for an Award.

 

4.2     Cessation of Participation. If a Participant ceases to be an Eligible
Individual, then the Participant shall not receive any further Awards. However,
such Participant’s Account may continue to reflect the Award Value until the
occurrence of a Distribution Event or until the Account is subject to forfeiture
as set forth in Section 7.2 and any other terms of which shall be determined by
the Committee or the Board and set forth in the Award Agreement.

 

5.     Availability and Grant.

 

5.1     Grant of Awards.

 

(a)     The Committee or the Board may grant Awards to such Eligible Individuals
in such amounts, at such times, and according to such conditions as the
Committee or the Board determines.

 

(b)     The Company will not be required to set aside funds for the payment of
any Award; provided, however, the Board may elect to set aside funds for the
payment of an Award, which may or may not be credited with earnings and losses
as the Committee or the Board determines.

 

(c)     At the time and in the manner set forth in the applicable Award
Agreement, the distribution in cash shall be payable to the Participant only
with respect to a vested Award. If such Award is forfeited, the Participant
shall have no right to such distribution.

 

5.2     Award Agreement. Each Award to a Participant shall be evidenced by an
Award Agreement, which shall set out the amount of the Award to the Participant
and such other terms and conditions as determined by the Committee or the Board.

 

6.     Accounts.

 

6.1     Establishment of Accounts.

 

(a)     The Company shall establish and maintain an Account for each
Participant. Each Participant’s Account shall be credited with the amount of any
Award awarded pursuant to Section 5.1 and represented in an Award Agreement.

 

(b)     If pursuant to Section 5.1(b), the Board sets aside funds for the
payment of any Award, each Award Account for which the Board elects to set aside
funds for the payment of any such Award shall reflect such earnings and losses
thereon if the Committee or the Board so determines that any Awards will be
subject to earnings and losses.

 

6.2     Statements of Account. At such times and intervals as determined by the
Committee or the Board, each Participant shall be provided with a statement
setting forth the Award Value of his or her Account, which will be inclusive of
earnings and losses, if any, in accordance with Section 6.1(b).

 

--------------------------------------------------------------------------------

Natural Alternatives International, Inc.
Non-Qualified Incentive Plan

5

--------------------------------------------------------------------------------

 

 

7.     Vesting.

 

7.1     Vesting. Participants shall become vested in the Award credited to his
or her Account in accordance with the terms of the relevant Award Agreement,
subject to the Participant remaining a member of the Board, in active full-time
employment, or active service with the Company through the vesting date.
Notwithstanding the foregoing, the Committee or the Board may provide in an
Award Agreement that a Participant’s Award shall become vested if:

 

(a)     the Participant dies;

 

(b)     the Participant becomes Disabled;

 

(c)     the Participant is terminated without Cause;

 

(d)     the Participant voluntarily terminates with Good Reason; or

 

(e)     there is a Change in Control.

 

7.2     Forfeitures.

 

(a)     Notwithstanding any other provision contained herein, the Participant’s
unvested Award shall be forfeited if he or she incurs a Separation from Service
for Cause.

 

(b)     Except as provided in Section 7.3 or the underlying Award Agreement, if
the Participant incurs a voluntary Separation from Service other than for Good
Cause, all unvested Awards granted hereunder shall be forfeited.

 

7.3     Vesting – Discretion. Notwithstanding any other Plan provision contained
herein or any provision in an Award Agreement, the Committee or the Board may,
in its absolute discretion, accelerate the vesting of a Participant’s Award.

 

8.     Payment of Participant Accounts.

 

8.1     Payment of Vested Accounts. Payment of a Participant’s vested Account
shall be made at the time and in the form set forth in the Award Agreement on
the Payment Date of the Plan Year in which the Distribution Event occurs. Any
payment from a Participant’s Account shall be made in a lump-sum cash amount
equal to all or part of the vested Account adjusted for earnings or losses, if
any.

 

8.2     Payment Delay.

 

(a)     To the extent permitted by Section 409A of the Code, payments will be
delayed if making the payment on the Payment Date would jeopardize the ability
of the Company to continue as a going concern. If payment is delayed, payment
will be made during the first taxable year in which making the payment would not
jeopardize the Company.

 

(b)     For as long as the shares of the Company’s common stock are publicly
traded, and if a Participant holding an Award that constitutes “deferred
compensation” under Section 409A of the Code is a Specified Employee, no
distribution or payment of any amount that is due because of a Separation from
Service will be issued or paid before the date that is six (6) months following
the date of such Participant’s Separation from Service or, if earlier, the date
of the Participant’s death, unless such distribution or payment can be made in a
manner that complies with Section 409A of the Code, and any amounts so deferred
will be paid as soon as administratively practicable and in accordance with
Section 409A of the Code after such six (6) month period elapses. The balance
(if any) shall be paid thereafter on the original schedule.

 

--------------------------------------------------------------------------------

Natural Alternatives International, Inc.
Non-Qualified Incentive Plan

6

--------------------------------------------------------------------------------

 

 

8.3     Determining Value of Accounts. The value of a Participant’s Account
shall be determined as of the applicable Distribution Event and the Participant
shall not be entitled to any increases in value thereafter.

 

9.     Plan Administration.

 

9.1     Administration by the Committee or the Board. The Plan shall be
administered by the Committee or the Board, which shall have the authority to:

 

(a)     construe and interpret the Plan and apply its provisions;

 

(b)     promulgate, amend, and rescind rules and regulations relating to the
administration of the Plan;

 

(c)     authorize any person to execute, on behalf of the Company, any
instrument required to carry out the purposes of the Plan;

 

(d)     select, subject to the limitations set forth in the Plan, those
Directors, Employees, and Service Providers who shall be Eligible Individuals;

 

(e)     interpret, administer, reconcile any inconsistency in, correct any
defect in, and/or supply any omission in the Plan and any instrument or
agreement relating to the Plan;

 

(f)     exercise discretion to make any and all other determinations which it
determines to be necessary or advisable for the administration of the Plan;

 

(g)     direct the investment of all or part of the Company’s funds set aside to
fund the Plan, if any; and

 

(h)     establish investment criteria and appoint and provide for use of
investment advisors and investment managers with respect to any of the Company’s
funds set aside to fund the Plan, if any.

 

9.2     Non-Uniform Treatment. The Committee’s or the Board’s determinations
under the Plan need not be uniform and any such determinations may be made
selectively among Directors, Employees, and Service Providers.

 

9.3     Committee or Board Decisions Final. All decisions made by the Committee
or the Board pursuant to the provisions of the Plan shall be final and binding
on the Company and the Participants, unless such decisions are determined by a
court having jurisdiction to be arbitrary and capricious.

 

9.4     Indemnification. No member of the Committee or the Board or any designee
shall be liable for any action, failure to act, determination or interpretation
made in good faith with respect to the Plan except for any liability arising
from his or her own willful malfeasance, gross negligence, or reckless disregard
of his or her duties.

 

--------------------------------------------------------------------------------

Natural Alternatives International, Inc.
Non-Qualified Incentive Plan

7

--------------------------------------------------------------------------------

 

 

10.     Amendment and Termination.

 

10.1     Amendment and Termination. The Board may, at any time, and in its sole
and absolute discretion, alter, amend, modify, suspend, or terminate the Plan or
any portion thereof; provided, however, that no such amendment, modification,
suspension, or termination shall, without the consent of a Participant,
adversely affect such Participant’s rights with respect to amounts credited to
or accrued in his or her Account.

 

10.2      Acceleration – Discretion. The Committee or the Board may accelerate
payment of all or a portion of a Participant's vested Account upon termination
of the Plan in accordance with Treas. Reg. Section 1.409A-3(j)(4)(ix).

 

11.     Miscellaneous.

 

11.1     No Employment or Other Service Rights. Nothing in the Plan or any
instrument executed pursuant thereto shall confer upon any Participant any right
to continue to serve the Company or any subsidiary or affiliate of the Company
or interfere in any way with the right of the Company or any subsidiary to
terminate the Participant’s employment or service at any time with or without
notice and with or without cause.

 

11.2     Other Benefits. Amounts paid under the Plan shall not be considered
part of a Participant’s salary or compensation for purposes of determining or
calculating other benefits under any other employee benefit plan or program of
the Company.

 

11.3     Tax Withholding. The Company shall have the right to deduct from any
amounts otherwise payable under the Plan any federal, state, local, or other
applicable taxes required to be withheld.

 

11.4     Governing Law; Forum Selection. All questions arising with respect to
the provisions of this Plan or an Award Agreement, or both, shall be determined
by application of the laws of the State of Delaware, without giving any effect
to any conflict of law provisions thereof, except to the extent preempted by
Federal law. Any action or proceeding by either party to regarding this Plan or
Award Agreement, or both, shall be brought only in any federal court located in
the County of San Diego, State of California. The parties hereby irrevocably
submit to the exclusive jurisdiction of such courts and waive the defense of
inconvenient forum to the maintenance of any such action or proceeding in such
venue.

 

11.5     Section 409A of the Code.

 

(a)     The Company intends that the Plan comply with the requirements of
Section 409A of the Code and shall be operated and interpreted consistent with
that intent. Notwithstanding the foregoing, the Company makes no representation
that the Plan complies with Section 409A of the Code and shall have no liability
to any Participant for any failure to comply with Section 409A of the Code. Each
Participant is fully responsible for any and all taxes or other amounts imposed
by Section 409A of the Code.

 

(b)     This Plan shall constitute an “account balance plan” as defined in
Treas. Reg. Section 31.3121(v)(2)-1(c)(1)(ii)(A). For purposes of Section 409A
of the Code, all amounts deferred under this Plan shall be aggregated with
amounts deferred under other account balance plans.

 

--------------------------------------------------------------------------------

Natural Alternatives International, Inc.
Non-Qualified Incentive Plan

8

--------------------------------------------------------------------------------

 

 

11.6     Unfunded Benefit. All amounts provided under the Plan shall be paid
from the general assets of the Company and unless the Board determines
otherwise, no separate fund shall be established from which to make payment. To
the extent that any person acquires a right to receive payment from the Company
under the Plan, such right shall be no greater than the right of any unsecured
general creditor of the Company.

 

11.7     Beneficiary Designation. Each Participant under the Plan may from time
to time name a Beneficiary or Beneficiaries to receive the Participant’s
interest in the Plan in the event of the Participant’s death. Each designation
will revoke all prior designations by the same Participant, shall be in a form
reasonably prescribed by the Committee or the Board and shall be effective only
when filed by the Participant in writing with the Company during the
Participant’s lifetime. If a Participant fails to designate a Beneficiary as set
forth pursuant to the terms of this Section 11.7, then the Participant’s
designated Beneficiary shall be deemed to be the Participant’s estate. Nothing
in this Section 11.7 shall be interpreted to suggest a Participant may have a
benefit under the Plan following the death of the Participant. All such
determinations shall be made pursuant to the Plan and Award Agreement.

 

11.8     No Assignment. Neither a Participant nor any other person shall have
any right to sell, assign, transfer, pledge, anticipate, or otherwise encumber,
transfer, hypothecate, or convey any amounts payable hereunder prior to the date
that such amounts are paid (except for the designation of beneficiaries pursuant
to Section 11.7).

 

11.9     Clawback Provisions. If it is determined by the Committee or the Board
that gross negligence, intentional misconduct or fraud by a Participant caused
or partially caused the Company to have to restate all or a portion of its
financial statements, the Committee or the Board, in its absolute discretion,
may, to the extent permitted by law, and to the extent it determines in its
judgment it is in the best interests of the Company to do so, require repayment
of a portion or all of any Award if: (1) the amount of the Award was calculated
based upon, or contingent on, the achievement of financial or operating results
that were the subject of or affected by the restatement; and (2) the amount of
the Award would have been less had the financial statements been correct. The
action permitted to be taken by the Committee or the Board under this Section
11.9 is in addition to, and not in lieu of, any and all other rights of the
Board and/or the Company under applicable law and shall apply notwithstanding
anything to the contrary in the Plan.

 

11.10     Severability. If any provision of the Plan is held to be invalid,
illegal or unenforceable, whether in whole or in part, such provision shall be
deemed modified to the extent of such invalidity, illegality or unenforceability
and the remaining provisions shall not be affected.

 

11.11     Headings and Subheadings. Headings and subheadings in the Plan are for
convenience only and are not to be considered in the construction of the
provisions hereof.

 

--------------------------------------------------------------------------------

Natural Alternatives International, Inc.
Non-Qualified Incentive Plan

9

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Natural Alternatives International, Inc. has adopted this
Plan as of the Effective Date written above.

 

 

 

 

NATURAL ALTERNATIVES
INTERNATIONAL, INC.

           

 

By: ___/s/ Kenneth E. Wolf________

       Kenneth E. Wolf, President

 

--------------------------------------------------------------------------------

Natural Alternatives International, Inc.
Non-Qualified Incentive Plan

10